Title: To Thomas Jefferson from Reuben Humphreys, 17 March 1808
From: Humphreys, Reuben
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 17th. of March—1808
                     
                  
                  you will recolect that not far from the 1st. of February last; I handed some communications, relateing to Transactions, in the North—purporting to be, the Deliberations of A Council of War held at Montreal,  &c—This I did with the best intentions; confideing fully, in the Gentleman (Mr. Hopper) who wrote me, encloseing the same—
                  I have now the Mortification, to forward you evidence of either, my Own credulity, or the Duplicity of Others; and which your Judgement, will determin—
                  Enclosed is A letter, from Mr. H—on that subject anouncing the receipt of mine, explaining the use I had made of his information; and expressing some surprise at my construction; and earnestly requesting me without delay; to set this buisness right—I confess I am at a loss, to say; whether I ought be most affronted with others or Ashamed of myself—;
                  Want of Health, has prevented my attending personally to Oppologize—and on the same cause continuing, has induced me to adopt this mode—of forwarding my last communication, from that Gentleman; leaving to to your Choice, to Destroy, Retain, or Return, after perusal—I have made but two or three confidential Friends acquainted with this piece of Finesse—from a publick disclosure I thinking no good could arise—some evil might—I beg your patience while I remark—That I shall still hope, that this Improper Trifleing, with matters of Serious Import, will not eventually; subject the Innocent, in my section of the Union; to the same neglect, and even result in concequences, eaqually serious with those which were the Just fruit of the insincere Wailings, of the Wanton Shepheard Boy—narated in the Fable of the Boy & Wolves—
                  I have the Honor to subscribe myself yr Exclenys. Humble Servt
                  
                     R Humphreys 
                     
                  
               